James C. Smith, Justice.
I overrule the demurrer in this case, on the ground that the relators have not presented their claim to the board of supervisors, to be audited by them, as required by the provisions of chapter 83, Laws 1861, p. 158.
In view of the obvious design of that act, to prevent protracted sessions of the boards of supervisors, I think that its provisions apply to all claims, whatever their form, *396which are required by law to be presented to the boards to be audited by them.
There is no doubt but that the claim of the relators is of that nature, notwithstanding it may be clearly a legal charge upon the county, (a point which I do not decide,) and the supervisors may have no discretion as to its amount. (1 R. S., 386, § 3, sub. 15; id., § 4; 20 Barb., 294; 23 Barb., 338; 1 Seld., 67.)
Judgment for defendants, with costs.